Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-20 are allowable over the prior art and upon overcoming the double patenting rejection. 
The following is a statement of reasons for the indication of allowable subject matter: Most pertinent prior art, including U.S. Patent Pub. No. 2005/0125061 to Zucherman et al., U.S. Patent Pub. No. 2005/0261769 to Moskowitz et al. disclose an expandable intervertebral implant insertable into an intervertebral disc space. The expandable intervertebral implant comprises a first outer sleeve portion defining an upper vertebral engagement surface, a second outer sleeve portion defining a lower vertebral engagement surface. The implant includes an inner core translatable in the internal void so as to cause the first and second outer sleeve portions to move away from each other, thereby expanding the implant along the transverse direction. Translation of the inner core expands the implant along the lateral direction, and the method of expansion includes after the translating step, translating the core along a second distance in the longitudinal direction in the interior void so as to expand the implant along a lateral direction that is oriented perpendicular to each of the longitudinal direction and the lateral direction. 
 The prior art fails to teach or disclose, however, the inner core defining third and fourth engagement surfaces, wherein the first, second, third, and fourth engagement surfaces are all sloped along a transverse direction as they extend along the longitudinal direction, wherein the transverse direction is perpendicular to the longitudinal direction, wherein the first and second engagement surfaces are positioned to engage the third and fourth engagement surfaces, respectively, as the inner core moves along the longitudinal direction with respect to each of the upper and lower portions, thereby causing the upper portion to deflect away from the lower portion along the transverse direction, and wherein the lower portion includes a first set of teeth that extend toward the inner core, and the inner core includes a second set of teeth that extend toward the lower portion, and the teeth of the first set of teeth are sized and shaped to interlock with the teeth of the second set of teeth.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,936,641. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose an expandable intervertebral implant insertable into an intervertebral disc space and expandable from an initial position to an expanded position, the expandable intervertebral implant including an outer portion defining a first upper bone contacting surface and a second lower bone contacting surface spaced from the first bone contacting surface along a transverse direction that is substantially perpendicular to the longitudinal direction, the outer sleeve including a first outer sleeve portion and a second outer sleeve portion that is movable along the transverse direction with respect to the first outer sleeve portion, wherein the second outer sleeve portion defines a first engagement surface spaced from either of the first and second bone contacting surfaces, the first engagement surface is sloped with respect to the longitudinal direction, an inner core disposed between the first and second outer sleeve portions, the inner core defining a second engagement surface that is sloped with respect to the longitudinal direction and abuts the first engagement surface, wherein relative movement between translation of the inner core along the longitudinal direction relative to at least the second outer sleeve portion along the longitudinal direction causes the first engagement surface to ride along the second engagement surface, thereby causing the second outer sleeve portion to deflect away from the first outer sleeve portion along the transverse direction. The inner core is translatable along a forward direction, the forward direction aligned with the longitudinal direction, wherein the engagement surface of the inner core include teeth and the engagement surface of the outer sleeve member include teeth that engage with the teeth of the engagement surface of the inner core such that the inner core is prevented from moving in a reverse direction that is opposite the forward direction.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities: Claims 19 and 20 recite “The expandable intervertebral implant of claim 18” and “The expandable intervertebral implant of claim 19,” however the claims are dependent on a method claim.  Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775